DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Payton (US 8,529, 245) in view of Vinger (“Prescription safety eyewear: Impact studies of lens and frame failure,” Published Feb 2000, Optometry 71(2): 91-103). 
	Regarding claim 1, Payton teaches an assembly for injection molding eyeglass frames, the assembly comprising:
	a mold containing a mold interior (Col 4, Ln 55-61); 
	a mold insert located within the mold interior (Col 4, Ln 55- Col 5, Ln 8 and Figure 5A and 5B, Figure 10, Figure 11), 
	wherein the insert comprises:
		an insert body that seals the mold interior forming a mold channel when the mold is closed (Figure 10, items 34 and 36 and Col 4, Ln 9-36), and
		an insert extending into the mold channel (Col 4, Ln 55-61); 
	wherein the insert edge has a first side, a second side, and a boundary, and wherein the first side follows a surface trajectory of a corresponding side of the insert body (Figure 10). 

Payton does not explicitly teach the second side tapers towards the first side. 
Vinger teaches beveled lens on a shaped-frame for coupling with the beveled lens (see annotated Exhibit 13). 

    PNG
    media_image1.png
    239
    671
    media_image1.png
    Greyscale

Both Payton and Vinger teach beveled eyeglass frames for coupling with lenses. It would have been obvious to one of ordinary skill in the art to substitute the groove shape of the frame of Payton with the groove shape of the frame of Vinger, a functionally equivalent groove shape for an eyeglass frame. One of ordinary skill in the art would have recognized that the groove shapes of the insert body of Payton would also have to be modified with the inverse pattern of the grooves of Vinger in order to produce the frames with the desired groove of Payton in view of Vinger.

	Regarding claim 2, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the boundary is substantially perpendicular to the first side of the insert edge (Vinger, Exhibit 13). 

	Regarding claim 3, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the second side of the insert edge has a tapered segment that tapers towards the first side and a flat section substantially parallel to the first side directly adjacent the boundary (see annotated Figure above). 

	Regarding claim 4, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the mold cavity is defined by the mold and the insert body (Payton, Col 4, Ln 55-61).  

	Regarding claim 5, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein at least one side of the insert body has a curvature corresponding  to an expected lens curvature (Vinger, see annotated Exhibit 13 above and Payton, Col 4, Ln 55- Col 5, Ln 8).

	Regrading claim 6, Payton in view of Vinger teaches the assembly as applied to claim 5, wherein the first side of the insert edge is on a concave side of the curvature of the insert body and wherein the second side of the insert edge is on a convex side of the insert body (Vinger, see annotated Exhibit 13 above).

	Regarding claim 7, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the first side of the insert edge is adjacent a portion of the mold capable for forming a back side of a pair of glasses and wherein the second side of the insert edge is adjacent a portion of the mold for forming a front side of a pair of glasses (Payton, Figure 5A and 5B and Vinger, Exhibit 6 and Exhibit 13).
Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Given that the structure of the insert and shape of the first and second side of the insert edge of Payton in view of Vinger are identical to Applicant’s insert and shape of the first and second side of the insert edge, the first side of the insert edge adjacent a portion of the mold is capable for forming a back side of a pair of glasses and wherein the second side of the insert edge adjacent a portion of the mold is capable of forming a front side of a pair of glasses.

	Regarding claim 8 and 9, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the insert is single structure fixed to a mold core portion. 
	Payton in view of Vinger does not teach the insert body comprises a plurality of insert components, and wherein the plurality of insert components abut each other when the mold is closed, wherein at least one of the insert components is fixed to a mold cavity portion of the mold interior and at least one of the mold components is fixed to a mold core portion of the mold interior. 
Simply making a single known element of the prior art separable into multiple components is within the skill of a person of ordinary skill in the art (see MPEP § 2144.04). It would have been obvious to one of ordinary skill in the art to separate the insert of Payton in view of Vinger into multiple insert components. 

	While Payton in view of Vinger does not teach the structure where the multiple inserts are fixed, one of ordinary skill in the art would have recognized that there are limited options for fixing the multiple inserts (i.e., fixing the inserts to a mold core portion of the mold interior or a mold cavity portion of the mold interior). Therefore, it would have been obvious to one of ordinary skill in the art to choose one of the limited options for fixing the insert and, thereby, select fixing an insert component to a mold interior and fixing an insert component to a mold core portion. 

	Regarding claim 10, Payton in view of Vinger teaches the assembly as applied to claim 1, wherein the insert body has a substantially consistent thickness for sealing the mold interior (Payton, Figure 9, items 32).

	Regarding claim 11, Payton teaches an insert for an injection mold assembly, the insert comprising:
	an insert body that seals the mold interior forming a mold channel when the mold is closed (Figure 10, items 34 and 36 and Col 4, Ln 9-36), and
	an insert extending into the mold channel (Col 4, Ln 55-61); 
	wherein the insert edge has a first side, a second side, and a boundary, and wherein the first side follows a surface trajectory of a corresponding side of the insert body (Figure 10). 

Payton does not explicitly teach the second side tapers towards the first side. 

Vinger teaches beveled lens on a shaped-frame for coupling with the beveled lens (see annotated Exhibit 13). 


    PNG
    media_image1.png
    239
    671
    media_image1.png
    Greyscale

Both Payton and Vinger teach beveled eyeglass frames for coupling with lenses. It would have been obvious to one of ordinary skill in the art to substitute the groove shape of the frame of Payton with the groove shape of the frame of Vinger, a functionally equivalent groove shape for an eyeglass frame. One of ordinary skill in the art would have recognized that the groove shapes of the insert body of Payton would also have to be modified with the inverse pattern of the grooves of Vinger in order to produce the frames with the desired groove of Payton in view of Vinger. 

	Regarding claim 12, Payton in view of Vinger teaches the insert as applied to claim 11, wherein the boundary is substantially perpendicular to the first side of the insert edge (Vinger, Exhibit 13). 

	Regarding claim 13, Payton in view of Vinger teaches the insert as applied to claim 11, wherein the second side of the insert edge has a tapered segment that tapers towards the first side and a flat section substantially parallel to the first side directly adjacent the boundary (see annotated Figure above).

	Regarding claim 14 and 15, Payton in view of Vinger teaches the insert as applied to claim 11, wherein the insert body has a curvature corresponding to an expected lens curvature, wherein the first side of the insert edge is on a concave side of the insert body and wherein the second side of the insert edge is on a convex side of the insert body (see annotated figure above). 

	Regarding claim 16, Payton in view of Vinger teaches the insert as applied to claim 11, wherein the first side of the insert edge is adjacent a portion of the mold capable for forming a back side of a pair of glasses and wherein the second side of the insert edge is adjacent a portion of the mold for forming a front side of a pair of glasses (Payton, Figure 5A and 5B and Vinger, Exhibit 6 and Exhibit 13).
Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Given that the structure of the insert and shape of the first and second side of the insert edge of Payton in view of Vinger are identical to Applicant’s insert and shape of the first and second side of the insert edge, the first side of the insert edge adjacent a portion of the mold is capable for forming a back side of a pair of glasses and wherein the second side of the insert edge adjacent a portion of the mold is capable of forming a front side of a pair of glasses. 

Regarding claim 17 and 18, Payton in view of Vinger teaches the assembly as applied to claim 11, wherein the insert is single structure fixed to a mold core portion. 
	Payton in view of Vinger does not teach the insert body comprises a plurality of insert components, and wherein the plurality of insert components abut each other when the mold is closed, wherein at least one of the insert components is fixed to a mold cavity portion of the mold interior and at least one of the mold components is fixed to a mold core portion of the mold interior. 
Simply making a known element of the prior art separable into multiple components is within the skill of a person of ordinary skill in the art (see MPEP § 2144.04). It would have been obvious to one of ordinary skill in the art to separate the insert of Payton in view of Vinger into multiple insert components. 

	While Payton in view of Vinger does not teach the structure where the multiple inserts are fixed, one of ordinary skill in the art would have recognized that there are limited options for fixing the multiple inserts (i.e., fixing the inserts to a mold core portion of the mold interior or a mold cavity portion of the mold interior). Therefore, it would have been obvious to one of ordinary skill in the art to choose one of the limited options for fixing the insert and, thereby, select fixing an insert component to a mold interior and fixing an insert component to a mold core portion. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745